Exhibit 99.1 Willow Financial Bancorp, Inc. Announces Quarterly Dividend WAYNE, Pa.—November 24, 2008 —Willow Financial Bancorp, Inc. (the "Company") (Nasdaq/NMS:WFBC), the holding company for Willow Financial Bank (the "Bank"), announced that its Board of Directors, declared a $0.115 cash dividend on each share of common stock of the Company, payable on December 5, 2008 to shareholders of record at the close of business on December 1, About Willow Financial Bancorp, Inc. Willow Financial Bancorp, Inc. (NASDAQ: WFBC), is the holding company for Willow
